DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

              STATE OF FLORIDA and TOWN OF DAVIE,
                           Appellants,

                                     v.

                                JAY ADAMS,
                                  Appellee.

                    Nos. 4D12-2258 and 4D12-2259

                           [February 4, 2015]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Fred J. Berman, Judge; L.T. Case No.
12-008172TI30A.

   Pamela Jo Bondi, Attorney General, and John J. Bajger, Assistant
Attorney General, Tallahassee, for appellant State of Florida.

   Daniel J. Stallone, Davie, for appellant Town of Davie.

  Jason T. Forman of the Law Offices of Jason T. Forman, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed. See City of Hollywood v. Arem, 39 Fla. L. Weekly D2175 (Fla.
4th DCA Oct. 15, 2014).

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.